Exhibit 10.2

 

 

Boston Scientific Corporation (“Boston Scientific”)
Total Shareholder Return Performance Share Program (“TSR Program”)
Performance Period January 1, 2016- December 31, 2018

 

I.                                        Purpose of the TSR Program

 

The purpose of the TSR Program is to align Boston Scientific’s executive
compensation program with the interests of shareholders and to reinforce the
concept of pay for performance by comparing the Total Shareholder Return (“TSR”)
of shares of Boston Scientific Common Stock (the “Common Stock”) to the TSR of
companies included in the S&P 500 Healthcare Index over a three-year period
beginning on January 1, 2016.

 

The TSR Program entails the grant of Deferred Stock Units, and the program shall
be administered, under the Boston Scientific Corporation 2011 Long-Term
Incentive Plan (the “2011 LTIP”).  Terms not defined in this TSR Program
document but defined in the 2011 LTIP shall have the same meaning as in the 2011
LTIP. For Covered Employees, the TSR Program is established under section
4.a.(8) of the 2011 LTIP and is intended to qualify for the performance-based
compensation exception under Section 162(m) of the Internal Revenue Code
(“Code”).

 

II.                                   Eligible Participants

 

The TSR Program covers members of the Executive Committee on the date that
awards are granted under the TSR Program as determined and in the amounts
established by the Executive Compensation and Human Resources Committee of the
Board of Directors (the “Committee”).

 

The Committee may review TSR Program eligibility criteria for participants in
the TSR Program from time to time and may revise such criteria at any time, even
within a TSR Program year, with or without notice and within its sole
discretion.

 

III.                              Performance Share Units

 

The Deferred Stock Units awarded under the TSR Program (the “Performance Share
Units”) shall vest only upon satisfaction of both the performance criteria
described in this Section III and the payment eligibility criteria described in
Section VII.  The applicable performance criteria are based on the TSR of the
Common Stock relative to the TSR of companies in the S&P 500 Healthcare Index.

 

The TSR for Boston Scientific and all other companies in the S&P 500 Healthcare
Index will be measured  over a three-year period beginning January 1, 2016 and
ending on December 31, 2018 (the “Performance Period”).

 

The number of Performance Share Units as to which the performance criteria under
this program shall be determined to have been satisfied will be in a range of 0%
to 200% of the target number of Performance Share Units awarded to the
participant as follows:

 

TSR Performance
Percentile Rank

 

Performance Share Units
as a Percent of Target

 

90th Percentile or above

 

200

%

80th Percentile

 

150

%

50th Percentile

 

100

%

30th Percentile

 

40

%

Below 30th Percentile

 

0

%

 

If the minimum level of performance is achieved, the number of Performance Share
Units will be calculated linearly between each set of data points.

 

--------------------------------------------------------------------------------


 

Following the end of the Performance Period, the Committee shall determine the
number of Performance Share Units as to which the performance criteria of this
program have been satisfied, which determination shall be final and binding.
Shares of Common Stock will be delivered or otherwise made available to the
participant no later than March 15, 2019 in settlement of the Performance Share
Units as to which the performance criteria of this program have been satisfied
if and to the extent the payment eligibility criteria of Section VII below are
also satisfied.    Any Performance Share Units as to which the performance
criteria of this Section III have not been satisfied will be forfeited in their
entirety.

 

IV.                               Calculation of Total Shareholder Return and
Definitions

 

The TSR for Boston Scientific and each other company in the S&P 500 Healthcare
Index shall include any cash dividends paid during the Performance Period and
shall be determined as follows:

 

Total Shareholder Return for the Performance Period =

 

(Change in Stock Price + Dividends Paid) / Beginning Stock Price

 

“Beginning Stock Price” means the daily average closing price as quoted on the
New York Stock Exchange or the NASDAQ Global Select Market, as applicable, of
one (1) share of common stock for the two calendar months prior to the beginning
of the Performance Period.

 

“Change in Stock Price” means the difference between the Beginning Stock Price
and the Ending Stock Price.

 

“Dividends Paid” means the total of all cash dividends paid on one (1) share of
stock during the Performance Period.

 

“Ending Stock Price” means the daily average closing price as quoted on the New
York Stock Exchange or the NASDAQ Global Select Market, as applicable, of one
(1) share of common stock for the last two calendar months of the Performance
Period.

 

Example:  If the Beginning Stock Price for a company was $25.00 per share, and
the company paid $2.50 in dividends over the Performance Period, and the Ending
Stock Price was $30.00 per share (thereby making the Change in Stock Price $5.00
($30.00 minus $25.00)), then the TSR for that company would be thirty percent
(30%).  The calculation is as follows:  0.30 = ($5.00 + $2.50) / $25.00

 

V.                                    Calculation of Percentile Performance

 

Following the calculation of the TSR for the Performance Period for Boston
Scientific and each of the other companies in the S&P 500 Healthcare Index,
Boston Scientific and the other companies in the S&P 500 Healthcare Index will
be ranked, in order of maximum to minimum, according to their respective TSR for
the Performance Period.

 

After this ranking, the percentile performance of Boston Scientific as compared
to the other companies in the S&P 500 Healthcare Index shall be determined by
the following formula:

 

[g200701kii001.jpg]

 

--------------------------------------------------------------------------------


 

“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of standard scientific rounding
conventions.

 

“N” represents the number of companies in the S&P 500 Healthcare Index,
including Boston Scientific.

 

“R” represents Boston Scientific’s ranking versus the other companies in the S&P
500 Healthcare Index.

 

Example:  If Boston Scientific ranked 10th out of 54 companies, the performance
(“P”) therefore will be in the 83rd percentile.

 

This calculation is as follows:                                  0.83 = 1 – (10
– 1) / (54 – 1)

 

VI.                               S&P 500 Healthcare Index

 

The companies currently included in the S&P 500 Healthcare Index can be found in
Appendix A attached hereto.

 

Only companies in the S&P 500 Healthcare Index for an entire Performance Period
will be used to determine the TSR percentile rank.

 

If two companies in the S&P 500 Healthcare Index merge, the surviving company
shall remain in the S&P 500 Healthcare Index.

 

If a company in the S&P 500 Healthcare Index merges with, or is acquired by, a
company that is not in the S&P 500 Healthcare Index, and the company in the S&P
500 Healthcare Index is the surviving company, then the surviving company shall
be included in the S&P 500 Healthcare Index.

 

If a company in the S&P 500 Healthcare Index merges with, or is acquired by, a
company that is not in the S&P 500 Healthcare Index, and the company in the S&P
500 Healthcare Index is not the surviving company or the surviving company is no
longer publicly traded, then the surviving company shall not be included in the
S&P 500 Healthcare Index.

 

Notwithstanding the foregoing, if a company in the S&P 500 Healthcare Index
ceases to be listed in the Healthcare Sector under the Standard & Poor’s Global
Industry Classification Standard (GICS) at any time during the Performance
Period (including after a merger, acquisition or other business transaction
described above), then it shall not be included in the S&P 500 Healthcare Index.

 

VII.                          Payment Eligibility Criteria

 

Except as set forth below with respect to a Change in Control, no Performance
Share Units shall vest prior to the end of the Performance Period (December 31,
2018).

 

If a participant’s employment with Boston Scientific and its Affiliates (the
“Company”) terminates before January 1, 2017, all of his or her Performance
Share Units shall be forfeited in their entirety.

 

If a participant’s employment with the Company terminates after December 31,
2016 but before the end of the Performance Period, all of his or her Performance
Share Units shall be forfeited,

 

--------------------------------------------------------------------------------


 

except in connection with Retirement, death, Disability or upon a Change of
Control as outlined below.

 

Participants on military, sick or other bona fide leave of absence on
December 31, 2018 will not be deemed to have terminated employment with the
Company if such absence does not exceed 180 days or, if longer, the period the
participant retains the right by statute or by contract to return to employment
with the Company.

 

Subject to the terms of any separate Change in Control or similar agreement to
which a participant is bound, if there is a Change in Control after December 31,
2016 but before the end of the Performance Period, shares of Common Stock shall
be issued in respect of the Performance Share Units as to which the performance
criteria of this program have been satisfied using the last day of the month
preceding the date on which the Change in Control is consummated as the ending
date of the Performance Period in lieu of December 31, 2018, as determined by
the Committee immediately prior to the consummation of the Change in Control. 
Such issuance shall occur within 70 days of the effective date of the
termination or Change in Control, on a prorated basis.  The number of shares to
be issued on a prorated basis shall be determined as follows: (# Performance
Share Units achieved pursuant to the table in Section III * ((# of full and
partial months during the Performance Period, rounded up to the nearest whole
month/36)).  The number of prorated shares to be issued to the participant, if
any, will be approved by the Committee at its next regular meeting.  In the
event a Change in Control occurs prior to January 1, 2017, the Performance Share
Units will be forfeited in their entirety.

 

If a participant’s employment with the Company terminates due to Retirement,
death, or Disability after December 31, 2016 but before the end of the
Performance Period, shares of Common Stock shall be issued in respect of the
Performance Share Units as to which the performance criteria of this program
have been satisfied at the end of the Performance Period, but no later than
March 15, 2019, on a prorated basis using the effective date of the
participant’s termination of employment. The number of shares to be issued on a
prorated basis shall be determined as follows: (# Performance Share Units
achieved pursuant to the table in Section III * ((# of full and partial months
worked during the Performance Period, rounded up to nearest whole month) /
36)).  The number of prorated shares to be issued to the participant, if any,
will be approved by the Committee at its next regular meeting.

 

VIII.                     Termination, Suspension or Modification and
Interpretation of the TSR Program

 

The Committee has sole authority over administration and interpretation of the
TSR Program and retains its right to exercise discretion as it sees fit, except
that, with respect to Covered Employees, the Committee shall have no discretion
to increase the number of shares of Common Stock in which a participant may vest
above the amount described in Section III.  The Committee may terminate, suspend
or modify and if suspended, may reinstate with or without modification all or
part of the TSR Program at any time, with or without notice to the participant. 
The Committee reserves the exclusive right to determine eligibility to
participate in this TSR Program and to interpret all applicable terms and
conditions, including eligibility criteria.

 

IX.                              Recoupment Policy

 

General Recoupment Policy.  To the extent permitted by governing law, the Board,
in its discretion, may seek Recovery of Performance Share Units granted to a
Current Executive

 

--------------------------------------------------------------------------------


 

Officer or Former Executive Officer if, in the judgment of the Board, such
Executive Officer commits misconduct or a gross dereliction of duty that results
in a material violation of Company policy and causes significant harm to the
Company while serving in capacity as Executive Officer.

 

Definitions.  The following terms shall have the meaning set forth below:

 

(1)                                 “Current Executive Officer” means any
individual currently designated as an “officer” by the Board for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

 

(2)                                 “Executive Officer” means any Current
Executive Officer or Former Executive Officer.

 

(3)                                 “Former Executive Officer” means any
individual previously (but not currently) designated as an “officer” by the
Board for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended.

 

(4)                                 “Recovery” means the forfeiture or
cancellation of unvested Performance Share Units.

 

Provisions Required by Law.  If the Company subsequently determines that it is
required by law to apply a “clawback” or alternate recoupment provision to
outstanding Performance Share Units, under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or otherwise, then such clawback or recoupment provision
also shall apply to the Performance Share Units, as applicable, as if it had
been included on the date the Performance Share Units were granted and the
Company shall notify the participant of such additional provision.

 

X.                                   Other

 

This document sets forth the terms of the TSR Program and is not intended to be
a contract or employment agreement between the participant and the Company.  As
applicable, it is understood that both the participant and the Company have the
right to terminate the participant’s employment with the Company at any time,
with or without cause and with or without notice, in acknowledgement of the fact
that their employment relationship is “at will.”

 

To the extent section 409A of the Internal Revenue Code (“Code”) applies to any
award under this TSR Program, the award shall be interpreted in a manner
consistent with Code section 409A.  Where section 409A applies, in the case of
any payment made on termination of employment, a termination of employment shall
not be deemed to have occurred unless such termination is also a “separation
from service” within the meaning of Code section 409A and, for purposes of any
such provision, references to a “termination,” “termination of employment,” or
like terms shall mean “separation from service.”  Where section 409A applies, in
the case of a payment made upon a Change in Control, a Change in Control shall
not be deemed to have occurred unless there is a change in the ownership or
effective control of Boston Scientific, or in the ownership of a substantial
portion of the assets of Boston Scientific, as defined in Code section 409A. 
Where required by section 409A in the case of a specified employee (as
determined under Code section 409A), payments on termination shall be made on
the first business day of the seventh month following termination.

 

--------------------------------------------------------------------------------


 

Appendix A

 

Annual Executive LTIP Program

S&P 500 Healthcare Index – 55 Companies

 

Abbott Laboratories

 

Henry Schein Inc.

AbbVie Inc

 

Hospira Inc.

Aetna Inc

 

Humana Inc.

Agilent Technologies Inc.

 

Intuitive Surgical Inc.

Alexion Pharmaceuticals Inc.

 

Johnson & Johnson

Allergan plc

 

Laboratory Corporation of America Holdings

AmerisourceBergen Corp

 

Mallinckrodt Plc

Amgen Inc.

 

McKesson Corp

Anthem Inc.

 

Merck & Co Inc.

Baxalta Inc.

 

Mylan NV

Baxter International Inc.

 

Patterson Campanies Inc.

Becton, Dickinson and Co

 

PerkinElmer Inc.

Biogen Inc.

 

Perrigo Company PLC

Boston Scientific Corp

 

Pfizer Inc.

Bristol-Myers Squibb Co

 

Quest Diagnostics Inc.

C R Bard Inc.

 

Regeneron Pharmaceuticals Inc.

Cardinal Health Inc.

 

St. Jude Medical Inc.

Celgene Corp

 

Styrker Corp

Cerner Corp

 

Tenet Healthcare Corp

Cigna Corp

 

Thermo Fisher Scientific Inc.

DaVita Healthcare Partners Inc.

 

UnitedHealth Group Inc.

DENTSPLY International Inc.

 

Universal Health Services Inc.

Edwards Lifesciences Corp

 

Varian Medical Systems Inc.

Eli Lilly and Co

 

Vertex Pharmaceuticals Inc.

Endo International PLC

 

Waters Corp.

Express Scripts Holding Co

 

Zimmer Biomet Holdings Inc.

Gilead Sciences Inc.

 

Zoetis Inc.

HCA Holdings Inc.

 

 

 

--------------------------------------------------------------------------------